MEMORANDUM DECISION
                                                                                      FILED
Pursuant to Ind. Appellate Rule 65(D),
                                                                                  Oct 12 2018, 6:20 am
this Memorandum Decision shall not be
regarded as precedent or cited before any                                             CLERK
                                                                                  Indiana Supreme Court
                                                                                     Court of Appeals
court except for the purpose of                                                        and Tax Court

establishing the defense of res judicata,
collateral estoppel, or the law of the case.

ATTORNEY FOR APPELLANT                                  ATTORNEYS FOR APPELLEE DCS
Lisa M. Johnson                                         Curtis T. Hill, Jr.
Brownsburg, Indiana                                     Attorney General of Indiana

                                                        Kyle Hunter
                                                        Deputy Attorney General
                                                        Indianapolis, Indiana


                                           IN THE
    COURT OF APPEALS OF INDIANA
In the Matter of the Termination of                     October 12, 2018
the Parent-Child Relationship of                        Court of Appeals Case No.
K.K.M., Minor Child, and K.M.,                          18A-JT-760
Mother,                                                 Appeal from the Marion Superior
Appellant-Respondent,                                   Court
                                                        The Honorable Gary Chavers, Judge
        v.                                              Pro Tem
Indiana Department of Child Services,                   The Honorable Larry Bradley,
                                                        Magistrate
Appellee-Petitioner
                                                        Trial Court Cause No.
         and                                            49D09-1705-JT-466


Child Advocates, Inc.,
Co-Appellee.



Brown, Judge.

Court of Appeals of Indiana | Memorandum Decision 18A-JT-760 | October 12, 2018                 Page 1 of 19
[1]   K.M. (“Mother”) appeals the involuntary termination of her parental rights

      with respect to K.K.M. Mother raises two issues which we restate as whether

      the trial court erred in terminating her parental rights. We affirm.


                                       Facts and Procedural History

[2]   On May 8, 2016, K.K.M. was born, and Mother and baby tested positive for

      cocaine. Mother, who was born on January 19, 1984, used cocaine “like once

      every few months” from the time she was twenty-two years-old until K.K.M.’s

      birth and, approximately a month before his birth, she “did it like maybe once a

      week for a month.” Transcript Volume II at 8-9. On May 11, 2016, the

      Indiana Department of Child Services (“DCS”) filed a petition alleging K.K.M.

      was a child in need of services (“CHINS”) and stating that Mother had

      previously given birth to a drug-exposed infant, had a history with DCS and

      was previously offered services through a CHINS action, and “continues to

      demonstrate an inability to provide the child with a safe, drug-free home,”

      despite prior services having been offered. Petitioner’s Exhibit 19. On May 12,

      2016, the court held an initial hearing and issued its Order Regarding Children

      in Need of Services Initial/Detention Hearing which indicates that Mother had

      no objections to DCS’s recommendations because “she and grandmother have

      a good relationship” and that DCS noted K.K.M. remained in relative care

      with his maternal grandmother1 and requested continued placement and for




      1
       In her brief, Mother indicates that K.K.M. went home with his maternal grandmother when he left the
      hospital on May 10, 2016.

      Court of Appeals of Indiana | Memorandum Decision 18A-JT-760 | October 12, 2018              Page 2 of 19
      authorization for foster care. Petitioner’s Exhibit 18A. The order, which

      indicates that the family case manager states “this is Mother’s second

      substance-positive infant and they would like to see a length of time of negative

      screens before they recommend relative care supervision,” authorized Mother

      to have supervised parenting time “contingent upon continued submission of

      clean screens.” Id.


[3]   On August 15, 2016, the court held a hearing on the CHINS petition, which

      Mother did not attend, continued K.K.M.’s placement and adjudicated him to

      be a CHINS, and found: Mother had three random drug screens and tested

      positive for cocaine, alcohol, and hydrocodone on May 10, 2016, and for

      alcohol on May 12, 2016, and May 25, 2016; Mother’s attorney withdrew due

      to not having contact with her; and Mother had not had any parenting time

      with K.K.M. On the same day, the court issued both a dispositional order and

      a participation order. The latter required Mother to engage in home-based

      therapy and case management and follow all recommendations, to complete a

      substance abuse assessment and all treatment recommendations, and to submit

      to random drug and alcohol screens.


[4]   On May 1, 2017, the court held a permanency plan hearing, which Mother did

      not attend, and found that she “has not participated in services and has been

      discharged a couple of times” and that the family case manager met last week

      with Mother who “acknowledged that she has not been engaged in services.”

      Petitioner’s Exhibit 1.



      Court of Appeals of Indiana | Memorandum Decision 18A-JT-760 | October 12, 2018   Page 3 of 19
[5]   On May 22, 2017, DCS filed its verified petition for involuntary termination of

      Mother’s parental rights. On October 23, 2017, the court held a hearing, in

      which Mother indicated that she continued using cocaine, marijuana, and

      alcohol after K.K.M.’s birth “every day” until September of 2017; that she spent

      “twenty bucks,” or “not much at all,” per week on drugs and alcohol; that she

      was living at her brother’s home; that she was not currently working; that she

      had a ten year-old child and a five year-old child who were in their father’s care;

      and that she was in a car wreck “maybe six months ago” in which she was

      driving her brother’s car and was under the influence of alcohol, cocaine, and

      marijuana. Mother also stated that she had a criminal history related to her

      drug use that included possession of marijuana and operating while intoxicated

      that “was like six months ago”, and that she did not successfully complete the

      services ordered by the court in the CHINS matter. Transcript Volume II at 11,

      13-14. When counsel for the guardian ad litem asked if Mother’s child, Ca.,

      was born drug positive, Mother answered affirmatively and indicated she had

      been using cocaine, and the following exchange regarding Ca. and Mother’s

      other child, Co., occurred:


              Q: And at the time that the CHINS was filed for [Ca.], in two
              thousand eleven, was your other child made a child in need of
              services at the same time?

              A: My oldest son?

              Q: Mhmm.

              A: No.



      Court of Appeals of Indiana | Memorandum Decision 18A-JT-760 | October 12, 2018   Page 4 of 19
        Q: If I have paper work showing an order to file on both
        children, would you disagree with that, or does that help refresh
        your memory?

        A: I really don’t understand – I don’t – I don’t understand, I am
        saying like I have the thing with [Ca.], so I don’t think [Co.], I
        didn’t have any problem with my oldest son.

        Q: During that child in need of services case, did you complete
        any services to address your drug use?

        A: No, actually, my kid’s father took custody of my son.

        Q: So that case closed eventually with the children going to their
        dad’s?

        A: Mhmm.

                                              *****

        Q: Okay. Would it have been April twenty ninth twenty thirteen
        when the case closed? You don’t remember?

        A: If it says it, I guess that is it.

                                              *****

        Q: Did you have an opportunity through that prior CHINS case
        to do drug treatment services?

        A: Um, yes, I think so. I would think they would give thos [sic]
        – I kind of don’t remember, but I would think they –

        Q: You weren’t able to complete them during that case?

        A: I mean because with the – with my kids’ father – just with the
        whole situation – he just adopted [Ca.], so – I don’t think, I know
        – I don’t remember.


Id. at 17-18.

Court of Appeals of Indiana | Memorandum Decision 18A-JT-760 | October 12, 2018   Page 5 of 19
[6]   Mother agreed that all of the services ordered as part of the CHINS case for

      K.K.M. were appropriate and she needed them, that she missed “a lot of drug

      screens,” and that some of them would have been positive if she had taken

      them. Id. at 20. When asked if she felt that she needed treatment before she

      could provide K.K.M. with a safe home, she stated, “I would think I need some

      – I need some structure in this – with this drug thing. I am clean, but I am

      battling it, I am struggling. I think maybe I can get some tools or something.”

      Id. at 22-23. She indicated that she felt she needed treatment “with the tools

      and stuff,” and stated “when I went to Valle Vista, I think I can wipe this out,”

      that she needed “a little more time,” and that “[s]ix days aint going to do it for

      me.” Id. at 23.


[7]   DCS family case manager Bradley Riddle testified that he assessed K.K.M. in

      May 2016, made the decision to remove K.K.M. from Mother based on the

      previous DCS history involving her two other children and the positive drug

      screens at the hospital, and that DCS ended up substantiating Mother for the

      neglect of K.K.M. The court heard testimony from case manager Sharon

      Sanders who began visitations with Mother in January 2017 and later

      conducted home-based case management in March of 2017 and who stated that

      Mother’s visits “started to trail off due with [sic] [Mother] cancelling [and] there

      were times where she was late.” Id. at 40. When asked when she noticed the

      change in Mother’s attendance, case manager Sanders answered “about three

      months in . . . is when she started to give excuses why she could not come to




      Court of Appeals of Indiana | Memorandum Decision 18A-JT-760 | October 12, 2018   Page 6 of 19
      visits” and indicated that Mother missed about half of her visits with K.K.M.

      Id.


[8]   Case manager Sanders also testified that Mother’s initial goals included

      admission into rehab, employment, and housing. She answered in the negative

      when asked whether Mother felt like she could manage her addiction without

      treatment and indicated Mother received referrals to the Terra Treatment

      Center and Volunteers of America, needed to go to the detox center before she

      could be admitted to Terra, and attended Valle Vista for detox during the first

      week of September 2017.2 She indicated Mother was fired from Caito Food

      Service because she did not complete her application correctly, and testified

      “[b]etween mom and her brother” when asked where Mother was living at the

      time of her client assessment and “[s]ame, between mom and brother” when

      asked where Mother was living now. Id. at 43. When asked to identify

      Mother’s greatest barriers to achieving her goals, case manager Sanders

      answered “communication with me” and “waiting to be admitted to a bed,”

      and indicated later that Mother did not communicate with her when she was

      under the influence and that communication was a problem “because we were

      unable to complete any goals or objectives.” Id. at 45, 52.




      2
       Respondent’s Exhibit VV indicates that Mother was admitted on August 29, 2017, to Valle Vista Health
      System, and was discharged on September 6, 2017. On the “Reason for Hospitalization” line, the “detox”
      box is marked. Respondent’s Exhibit VV at 3.

      Court of Appeals of Indiana | Memorandum Decision 18A-JT-760 | October 12, 2018              Page 7 of 19
[9]    Case manager Sanders testified that she had seen Mother intoxicated at an

       August 8, 2017 court hearing,3 and that Mother had told her she had been

       drinking. After indicating that Mother attended Fairbanks “for about seven

       days, six days” before attending Valle Vista, she agreed with counsel for DCS

       that Mother used after that period of time and indicated that it was because

       Mother “verbally has stated that she has used.” Id. at 77. She testified that she

       did not believe that Mother was currently able to care for a child because “she

       has not had the treatment that she needs.” Id. at 47. She also indicated that the

       house of Mother’s mother was inappropriate for a child “due to the traffic in the

       home.” Id. at 69.


[10]   Guardian ad litem Jennifer Ankney (“GAL Ankney”) testified that Mother

       attended one child and family team meeting and was not in attendance at the

       other ones, that she did not recommend placement of K.K.M. back with

       Mother because she did not believe Mother had “demonstrated her ability to

       address her sobriety or maintain her sobriety,” and that she recommended

       continuing with the plan of adoption with foster parents, who “have provided .

       . . a very safe, loving home” for K.K.M. for nearly a year and with whom he

       had bonded. Id. at 84. She indicated it was in K.K.M.’s best interests that

       Mother’s rights be terminated because she did not believe Mother had

       addressed her ability to provide a safe and stable home for him and




       3
        The record contains a copy of the chronological case summary for the CHINS case involving K.K.M. and
       Mother which indicates that a placement review hearing was completed on August 7, 2017.

       Court of Appeals of Indiana | Memorandum Decision 18A-JT-760 | October 12, 2018            Page 8 of 19
       characterized Mother’s participation in the CHINS case as “[n]on-existent,

       really.” Id. at 85.


[11]   On January 10, 2018, the court continued the hearing and Mother’s mother

       testified that she never left K.K.M. alone with Mother “[f]or his protection.”

       Id. at 218. Nia Williams, K.K.M.’s family case manager since September 2016

       (“FCM Williams”), testified that when she was assigned to the case, Mother

       was not engaging in services and that her whereabouts were unknown, that she

       talked with Mother about engaging in services in November 2016, and that she

       made a new referral for drug screens as well as referrals for home-based care

       management with supervised visitation, a substance abuse assessment, and

       home-based therapy. She indicated that Mother had not completed any court-

       ordered services and that the next time she spoke with Mother was mid-to-late

       April 2017, when she made Mother aware of the May 1, 2017 permanency

       hearing. FCM Williams stated she had met with Mother prior to an August 7,

       2017 hearing and that Mother was “under the influence that day” and behaving

       very erratic, kissed her, and “tripped over like nothing that was there.” Id. at

       104-105. She testified that K.K.M. has not been returned to Mother’s care since

       he was removed and Mother had not remedied the conditions for DCS’s initial

       involvement and for K.K.M.’s continued placement, and that Mother “was

       completing treatment, and then she relapsed. She chose not to engage when

       referrals were made for her previously.” Id. at 107.


[12]   FCM Williams agreed when asked if continuation of the parent-child

       relationship between Mother and K.K.M. would pose a threat to his well-being

       Court of Appeals of Indiana | Memorandum Decision 18A-JT-760 | October 12, 2018   Page 9 of 19
       and explained that Mother’s “situation right now isn’t stable. Again, she

       doesn’t have a stable home.” Id. at 108. She agreed that termination of the

       parent-child relationship was in K.K.M.’s best interests because “she is not able

       right now to meet [K.K.M.’s] needs. She is not able to parent appropriately

       until she regains and maintains her sobriety.” Id. at 109. During cross-

       examination, counsel for the guardian ad litem asked FCM Williams if the drug

       treatment that Mother was currently engaged in was the only drug treatment

       she had received during K.K.M.’s life, and FCM Williams answered negatively

       and stated that Mother had “went through Fairbanks prior to this” and

       “completed a substance abuse assessment, I believe through Families First

       before this.” Id. at 111.


[13]   The court heard additional testimony from Mother in which she testified that

       her current residence was at Volunteers of America (“VOA”), a recovery

       treatment center, that she had been there since October 2017 and finished the

       acute program at one point, that when she “was on the second phase, a screen

       came back positive for marijuana” and she had to “drop back down,” and that

       she was still on the twenty-one day acute phase.4 Id. at 226. When asked if she

       thought she could return to her employment at Taco Bell that she had started

       on her second phase, she stated “I can. I still have employment there.” Id. at




       4
        The VOA Fresh Start Recovery Center Monthly Report from December 2017 indicates that Mother was
       “due to complete the Step-Down Phase of and discharge from the Fresh Start Recovery Center” on January
       17, 2018 and that Mother restarted the Acute Phase on December 29, 2017, when she tested positive for
       THC. Respondent’s Exhibit TT.

       Court of Appeals of Indiana | Memorandum Decision 18A-JT-760 | October 12, 2018            Page 10 of 19
       227. She answered negatively when asked by her counsel if she used drugs

       before December 17, 2017, and stated “[n]o ma’am I didn’t” when asked “[y]ou

       had a positive screen on December seventeenth, did you use?” Id. at 229. She

       indicated that she did not have any explanation for the positive screen. (Id.)

       She testified that she had not seen K.K.M. since April 2017 and, in explaining

       what happened when she stopped visiting, stated:


               [DCS] stopped my visits because I wasn’t – I honestly wasn’t –
               would have visits. Sometimes I would cancel visits. I was still
               using and um when I would have my visits some days, I would
               call and let them know because I had become under the
               influence, so I would have my visits – I wasn’t consistent
               honestly with my visits.


       Id. at 232. She answered negatively when asked if she believed she still had

       visits and stated “[t]hey told me I couldn’t receive my visits until I got into

       treatment.” Id. at 232-233.


[14]   On March 13, 2018, the court entered an order terminating Mother’s parental

       rights, which provided in part:


               10. [Mother] was to undergo a substance abuse assessment and
               follow recommendations due to [Mother] having a long history
               of cocaine, marijuana and alcohol abuse. She was involved in a
               CHINS case approximately six years ago when another child was
               born cocaine positive. That case ended with her child being
               placed with the father due to [Mother] being unsuccessful at
               services.

               11. [Mother] has had periods of sobriety but has not maintained
               it for the past eleven years.

       Court of Appeals of Indiana | Memorandum Decision 18A-JT-760 | October 12, 2018   Page 11 of 19
                12. After a lapse in time, [Mother] did go to Fairbanks Hospital
                to address substance abuse. She later relapsed.

                13. [Mother] went through a seven-day program with Fairbanks
                but relapsed thereafter.

                14. In September of 2017, [Mother] went through a
                detoxification program through Valle Vista.

                15. As of the first day of trial in this matter, [Mother] was
                awaiting a bed in a drug program through Tara. [Mother] felt
                she needs treatment and struggles with her sobriety.

                16. [Mother] did not go to Tara, but in late October of 2017,
                commenced a program through [VOA].

                                                     *****

                20. As of the time of trial in this matter, [Mother] had not
                successfully completed any of the Court ordered services.


       Appellant’s Appendix Volume II at 16-18. The order concluded that there was

       a reasonable probability that the conditions that resulted in K.K.M.’s removal

       and continued placement outside the home would not be remedied by Mother

       “who has failed to successfully complete a service, maintain[] employment and

       housing, and has not demonstrated she is able to maintain sobriety,” and that

       termination of the parent-child relationship was in K.K.M.’s best interests. Id.

       at 18.


                                                    Discussion

[15]   The issue is whether the trial court erred in terminating Mother’s parental

       rights. In order to terminate a parent-child relationship, DCS is required to

       allege and prove, among other things:
       Court of Appeals of Indiana | Memorandum Decision 18A-JT-760 | October 12, 2018   Page 12 of 19
               (B) that one (1) of the following is true:

                        (i) There is a reasonable probability that the conditions
                        that resulted in the child’s removal or the reasons for
                        placement outside the home of the parents will not be
                        remedied.

                        (ii) There is a reasonable probability that the continuation
                        of the parent-child relationship poses a threat to the well-
                        being of the child.

                        (iii) The child has, on two (2) separate occasions, been
                        adjudicated a child in need of services;

               (C) that termination is in the best interests of the child; and

               (D) that there is a satisfactory plan for the care and treatment of
               the child.

       Ind. Code § 31-35-2-4(b)(2). If the court finds that the allegations in a petition

       described in Ind. Code § 31-35-2-4 are true, the court shall terminate the parent-

       child relationship. See Ind. Code § 31-35-2-8(a).


[16]   The State’s burden of proof for establishing the allegations in termination cases

       “is one of ‘clear and convincing evidence.’” In re G.Y., 904 N.E.2d 1257, 1260-

       1261 (Ind. 2009) (quoting Ind. Code § 31-37-14-2), reh’g denied. This is “a

       ‘heightened burden of proof’ reflecting termination’s ‘serious social

       consequences.’” In re E.M., 4 N.E.3d 636, 642 (Ind. 2014) (quoting In re G.Y.,
904 N.E.2d at 1260-1261, 1260 n.1). “But weighing the evidence under that

       heightened standard is the trial court’s prerogative—in contrast to our well-

       settled, highly deferential standard of review.” Id. We do not reweigh the

       evidence or determine the credibility of witnesses, but consider only the


       Court of Appeals of Indiana | Memorandum Decision 18A-JT-760 | October 12, 2018   Page 13 of 19
       evidence that supports the judgment and the reasonable inferences to be drawn

       from the evidence. Id. We confine our review to two steps: whether the

       evidence clearly and convincingly supports the findings, and then whether the

       findings clearly and convincingly support the judgment. Id.


[17]   Reviewing whether the evidence clearly and convincingly supports the findings,

       or the findings clearly and convincingly support the judgment, is not a license to

       reweigh the evidence. Id. “[W]e do not independently determine whether that

       heightened standard is met, as we would under the ‘constitutional harmless

       error standard,’ which requires the reviewing court itself to ‘be sufficiently

       confident to declare the error harmless beyond a reasonable doubt.’” Id.

       (quoting Harden v. State, 576 N.E.2d 590, 593 (Ind. 1991) (citing Chapman v.

       California, 386 U.S. 18, 87 S. Ct. 824 (1967))). “Our review must ‘give “due

       regard” to the trial court’s opportunity to judge the credibility of the witnesses

       firsthand,’ and ‘not set aside [its] findings or judgment unless clearly

       erroneous.’” Id. (quoting K.T.K. v. Ind. Dep’t of Child Servs., Dearborn Cty. Office,

       989 N.E.2d 1225, 1229 (Ind. 2013) (citing Ind. Trial Rule 52(A))). “Because a

       case that seems close on a ‘dry record’ may have been much more clear-cut in

       person, we must be careful not to substitute our judgment for the trial court

       when reviewing the sufficiency of the evidence.” Id. at 640.


[18]   We note that the involuntary termination statute is written in the disjunctive

       and requires proof of only one of the circumstances listed in Ind. Code § 31-35-

       2-4(b)(2)(B). Because we find it to be dispositive under the facts of this case, we

       limit our review to whether DCS established that there was a reasonable

       Court of Appeals of Indiana | Memorandum Decision 18A-JT-760 | October 12, 2018   Page 14 of 19
       probability that the conditions resulting in the removal or reasons for placement

       of K.K.M. outside the home will not be remedied. See Ind. Code § 31-35-2-

       4(b)(2)(B)(i).


[19]   In determining whether the conditions that resulted in K.K.M.’s removal will

       not be remedied, we engage in a two-step analysis. See In re E.M., 4 N.E.3d at

       642-643. First, we identify the conditions that led to removal, and second, we

       determine whether there is a reasonable probability that those conditions will

       not be remedied. Id. at 643. In the second step, the trial court must judge a

       parent’s fitness as of the time of the termination proceeding, taking into

       consideration evidence of changed conditions, balancing a parent’s recent

       improvements against habitual patterns of conduct to determine whether there

       is a substantial probability of future neglect or deprivation. Id. We entrust that

       delicate balance to the trial court, which has discretion to weigh a parent’s prior

       history more heavily than efforts made only shortly before termination. Id.

       Requiring trial courts to give due regard to changed conditions does not

       preclude them from finding that a parent’s past behavior is the best predictor of

       future behavior. Id.


[20]   “The statute does not simply focus on the initial basis for a child’s removal for

       purposes of determining whether a parent’s rights should be terminated, but

       also those bases resulting in the continued placement outside the home.” In re

       N.Q., 996 N.E.2d 385, 392 (Ind. Ct. App. 2013) (citation and internal quotation

       marks omitted). A court may consider evidence of a parent’s prior criminal

       history, history of neglect, failure to provide support, lack of adequate housing

       Court of Appeals of Indiana | Memorandum Decision 18A-JT-760 | October 12, 2018   Page 15 of 19
       and employment, and the services offered by DCS and the parent’s response to

       those services, and, where there are only temporary improvements and the

       pattern of conduct shows no overall progress, the court might reasonably find

       that under the circumstances the problematic situation will not improve. Id. A

       trial court need not wait until a child is irreversibly influenced by a deficient

       lifestyle such that his or her physical, mental, and social growth are

       permanently impaired before terminating the parent-child relationship. In re

       Z.C., 13 N.E.3d 464, 469 (Ind. Ct. App. 2014), trans. denied.


[21]   Mother challenges several of the court’s findings, contends that K.K.M. was

       “removed from Mother solely because he and Mother tested positive for

       cocaine” at the time of his birth, and argues that there is no clear and

       convincing evidence that this condition will not be remedied. Appellant’s Brief

       at 12. She asserts, in part, that the court’s findings that Mother failed to

       complete any services and failed to demonstrate an ability to maintain sobriety

       are not supported by the evidence given she successfully completed a substance

       abuse assessment and a detoxification program, submitted to many random

       drug screens, is actively engaged in and receiving intensive therapy at a

       residential treatment program at VOA, and is fully engaged in home-based case

       management. Mother admits that the court’s finding that she has not had

       parenting time with K.K.M. since April 2017 is factually accurate, but argues

       that it does not support the conclusion that the removal conditions are unlikely

       to be remedied.




       Court of Appeals of Indiana | Memorandum Decision 18A-JT-760 | October 12, 2018   Page 16 of 19
[22]   DCS contends Mother’s refusal to engage in court-ordered services and failure

       to provide a drug-free home contributed to the continued removal of K.K.M.

       and argues that the trial court’s conclusion that Mother will not remedy the

       conditions is not clearly erroneous and is supported by the facts that she did not

       participate in substance abuse services until after the petition for termination

       had been filed, failed to complete court-ordered services, and did not have any

       visitation with K.K.M for approximately six months by the first day of the

       termination hearing. DCS argues that “[u]ltimately, it was Mother[’s] long

       history of drug use, her consistent refusal to participate in services over multiple

       years and multiple CHINS cases, and her history of relapses that lead [sic] the

       trial court to determine that there was a reasonable probability that Mother

       would not remedy the reasons that Child was removed from her care.”

       Appellee’s Brief at 25.


[23]   The record reveals that Mother had used cocaine, prior to K.K.M.’s birth, since

       she was twenty-two years-old and, approximately a month prior to his birth on

       May 8, 2016, Mother used it “like maybe once a week for a month.” Transcript

       Volume II at 8-9. K.K.M. was Mother’s second child who was born drug

       positive while she was using cocaine. After K.K.M.’s birth, Mother had three

       random drug screens in which she tested positive for cocaine, alcohol, and

       hydrocodone on May 10, 2016, and for alcohol on May 12, 2016, and May 25,

       2016; and she admitted, at the October 23, 2017 hearing that she continued

       using cocaine, marijuana, and alcohol after K.K.M.’s birth “every day” until

       September of 2017, spent “twenty bucks” per week on drugs and alcohol, and


       Court of Appeals of Indiana | Memorandum Decision 18A-JT-760 | October 12, 2018   Page 17 of 19
was in a car wreck “maybe six months” prior in which she was driving her

brother’s car and was under the influence of alcohol, cocaine, and marijuana.

Id. at 11, 13. Mother also agreed at the hearing that she had an opportunity

through her prior CHINS case to complete drug treatment services, that all of

the services ordered as part of K.K.M.’s CHINS case were appropriate, and that

she missed “a lot of drug screens,” some of which would have been positive if

she had taken them. Id. at 17-18, 20. While we observe Mother’s completion

of the acute program at VOA at one point, we note that the trial court is given

discretion in balancing her very recent efforts at improvement against the

habitual patterns of her conduct, in determining that the evidence of Mother’s

prior history is the best predictor of her future behavior, and in finding that

Mother “has had periods of sobriety but has not maintained it for the past

eleven years.” Appellant’s Appendix Volume II at 16. Considering Mother’s

unresolved substance abuse issues, together with the trial court’s other findings,

we conclude that clear and convincing evidence supports the court’s

determination that there is a reasonable probability that the conditions leading

to K.K.M.’s removal will not be remedied. See In re A.S., 17 N.E.3d 994, 1005

(Ind. Ct. App. 2014) (holding that there was a reasonable probability that the

conditions that led to the children’s removal, including substance abuse, would

not be remedied and noting that “while [the mother] remedied two of the

conditions that led to the children’s removal, there was no evidence that she

would remedy her substance abuse,” and “[e]ven though [father] attended a

month of treatment at Aspire, he failed to attend the last eight weeks of his

program, which caused Aspire to discharge him for non-attendance”).
Court of Appeals of Indiana | Memorandum Decision 18A-JT-760 | October 12, 2018   Page 18 of 19
[24]   While Mother does not argue that termination of her parental rights was not in

       K.K.M.’s best interests, we observe that case manager Sanders answered in the

       negative when asked whether Mother felt like she could manage her addiction

       without treatment and that Mother indicated she needed more treatment and “a

       little more time.” Id. at 23. We also observe that GAL Ankney testified in

       support of the request for termination and indicated it was in K.K.M.’s best

       interests because she did not believe Mother had addressed her ability to

       provide a safe and stable home for him; and that FCM Williams agreed that

       termination was in K.K.M.’s best interests because Mother “is not able right

       now to meet [K.K.M.’s] needs. She is not able to parent appropriately until she

       regains and maintains her sobriety.” Transcript Volume II at 109. Our review

       of the evidence as set forth above and in the record reveals that the evidence

       supports the trial court’s best interests determination.


                                                    Conclusion

[25]   We conclude that the trial court did not err in terminating Mother’s parental

       rights.


[26]   Affirmed.


       Altice, J., and Tavitas, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 18A-JT-760 | October 12, 2018   Page 19 of 19